DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 and 10/13/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon [US 2019/0158993] in view of Belleschi [US 2020/0084669] and Zhang [US 2020/0288344].
As claims 1 and 11, Kwon discloses a method performed by a first terminal [Fig 2, Ref 10] in a wireless communication system, the method comprising: obtaining a configuration for a sidelink packet duplication [Fig 11, S1100 discloses UE1 receives configuration for sidelink packet duplication which includes PPPR “packet reliability parameter” or Fig 13, S1300, Fig 14, 1400, Par. 0087, 0147, 0151-0166, 0195]; activating the sidelink packet duplication based on whether a proximity service per packet reliability (PPPR) value of a first packet and the configuration for the sidelink packet duplication [Fig 11, Ref S1125 discloses UE1 activates packet duplication for side link based the reliability value of the packet and received threshold such as reliability “PPPR” for side link, Par. 0087, 0147, 0151-0166, 0195, Fig 10 discloses the UE activates the carriers for conveying packet and duplicated packet, Fig 13, Ref S1310, Par. 0190-0195, When the value of packet is less than or equal to a threshold value, UE 1 may activate duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed]; transmitting, to a base station, a sidelink buffer status report (BSR) requesting resources allocation for the sidelink packet duplication [Fig 11, Ref S1130 discloses a UE send a request for allocation resource based on buffer of UE on each channel and Fig 15, Ref S1510]; receiving, from the base station, resource allocation information for the first packet and the second packet [Fig 11, Ref S1140 and Fig 15, Ref 1525]; and transmitting, to a second terminal which is the same destination, the first packet on a first carrier and the duplicated second packet on a second carrier which is different from the first carrier, based on the resource allocation information [Fig 10-11 discloses the UE activates the carrier 1 for conveying packet and carrier 2 for conveying a duplicated packet and wherein carrier 1 and 2 are different from each other and received from network via SIB, resource allocation, Par. 0156-0163, Fig 13, Ref S1305 for configuring the carriers for conveying data, claim 2].  However, Kwon fails to disclose wherein the BSR includes a first destination index for the first packet which is an original packet, a first logical channel group identifier (LCG ID) associated with the first packet, a second destination index for a second packet which is a duplicated packet for the original packet, and a second LCG ID associated with the second packet wherein the first destination index and the second destination index correspond to a same destination information.  In the same field of endeavor, Belleschi discloses transmitting, to a base station, a sidelink buffer status report (BSR) requesting resources allocation for the sidelink packet duplication, wherein the BSR includes a first destination index for the first packet which is an original packet, a first logical channel group identifier (LCG ID) associated with the first packet, a second destination index for a second packet which is a duplicated packet for the original packet, and a second LCG ID associated with the second packet [Par. 0014, Fig 7, Ref 704 discloses Ref 10 transmit sidelink BSR to base station which includes destination index, LCG ID for packet and destination index and LCG ID for duplicated packet, Fig 4-5, Par. 0067-0080]; receiving, from the base station, resource allocation information for the first packet and the second packet [Par. 0014]; and transmitting, to a second terminal which is the same destination, the first packet on a first carrier and the duplicated second packet on a second carrier which is different from the first carrier, based on the resource allocation information [Par. 0029, 0075-0076].  However, Kwon and Belleschi fail to fully disclose the first destination index and the second destination index correspond to a same destination information.  In the same field of endeavor, Zhang discloses sidelink BSR includes a first destination index for the first packet which is an original packet, a first logical channel group identifier (LCG ID) associated with the first packet, a second destination index for a second packet which is a duplicated packet for the original packet wherein the first destination index and the second destination index correspond to a same destination information  [Fig 4-8 discloses BSR which includes destination indexes which corresponds to a same destination information such as destination ID 1, 0011, 0042-0043, 0046, 0056].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for assigning the destination indexes to a same destination address of the receiving device for packet duplication distribution as disclosed by Zhang into the teaching of Belleschi which discloses BSR which includes destination indexes, LCG ID for the first and second packets into the teaching of Kwon.  The motivation would have been to save memory space and reduce the cost of the system.
As claims 3 and 13, Kwon/Belleschi discloses the configuration for packet duplication is obtained based on information received from a base station or a pre-configuration information [Kwon discloses at Fig 11, S1100, S1105 discloses a UE1 for receiving packet duplication configuration from gNB and Belleschi discloses at Fig 7, 700, a UE1 for receiving packet duplication configuration from gNB].
	As claims 5 and 19, Kwon/Belleschi discloses the configuration for the sidelink packet duplication includes a PPPR threshold for activating the sidelink packet duplication [Kwon discloses at Fig 11, Ref S1125 discloses UE1 activates packet duplication for side link based the reliability value of the packet and received threshold such as reliability “PPPR” for side link, Par. 0087, 0147, 0151-0166, 0195, Fig 10 discloses the UE activates the carriers for conveying packet and duplicated packet, Fig 13, Ref S1310, Par. 0190-0195, When the value of packet is less than or equal to a threshold value, UE 1 may activate duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed and Belleschi discloses at Fig 7, Ref 700 discloses a UE for receiving packet duplication configuration which includes PPPR threshold, Par. 0066-0067, 0075-0076, 0083, 0086], and wherein the sidelink packet duplication is activated in case that the PPPR value of the first packet is lower than the PPPR threshold [Kwon discloses at Fig 11, Ref S1125 discloses UE1 activates packet duplication for side link based the reliability value of the packet and received threshold such as reliability “PPPR” for side link, Par. 0087, 0147, 0151-0166, 0195, Fig 10 discloses the UE activates the carriers for conveying packet and duplicated packet, Fig 13, Ref S1310, Par. 0190-0195, When the value of packet is less than or equal to a threshold value, UE 1 may activate duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed and Belleschi discloses at  Fig 7, Ref 701-702 and Par. 0087-0088 discloses UE activating packet duplication for side link based quality service for side link such as PPPR value of packet “priority of packet” and PPPR reliability, Par. 0084, 0094].
	As claims 6 and 16, Belleschi/Zhang discloses the side link BSR further includes a first buffer size associated with the packet and a second buffer size associated with the duplicated packet [Belleschi discloses in Figs 4-5 and Zhang discloses in Fig 4-8 wherein SL BSR includes buffer size for each packet].
As claims 7 and 17, Kwon/Belleschi discloses information on a mapping between the first LCG ID associated with the first packet, the PPPR value is configured by an upper layer [Kwon discloses at Par. 0157-0163 and Belleschi discloses at Par. 0076].
As claims 8 and 18, Kwon discloses configuration for the sidelink packet duplication includes information on the first carrier and the second carrier [Par. 0094, 0109 and Fig 14, Ref 1405].
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Zhang and Belleschi as applied to claim 1 above, and further in view of Lu [US 2020/0413480 has provisional application 62/638088 filed 3/3/2018].
As claims 2 and 15, Kwon, Zhang and Belleschi fail to disclose what Lu discloses wherein a first logical channel identifier (LCID) value of the packet includes 10 values ranging from 00001 to 01010 [Page 2 of provisional application discloses table 6.2.4-1, the first range 0001-01010 and one of them selects for transmitting data] and a second LCID value of the second packet is set among 10 values ranging from 01011 to 10100 [Page 2 of provisional application discloses table 6.2.4-1 and Pages 5-6 discloses the reserved LCIDs for transmitting duplicated packet which can be selected from range of 01011-10100].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for selecting one
of value of LCID for duplicate packet such as 10100 from the reserved LCIDs and
another value for LCID for original packet such as 00001 from the reserved LCIDs as
disclosed by Lu into the teaching of Zhang, Kwon and Belleschi. The motivation would
have been to provide a compatible system between release 14 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414